In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00107-CV

JAMES MILLER, Appellant                     §    On Appeal from the 431st District Court

                                            §    of Denton County (20-8768-158)
V.
                                            §    January 6, 2022

HEATHER SCHUPP, Appellee                    §    Memorandum Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court.

      It is further ordered that Appellee Heather Schupp must pay all costs of this

appeal.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _Elizabeth Kerr_____________________
                                          Justice Elizabeth Kerr